Belknap, J.,
dissenting:
Appellant having been indicted for a felony and convicted of a misdemeanor, the question arises whether this court has jurisdiction of the appeal. Jurisdiction in criminal cases is conferred by the constitution in the following language: “The supreme court shall have appellate jurisdiction * * * in all criminal cases in which the offense charged amounts to felony.” (Art. 6, sec. 4.)
In the consideration of this clause effect must be given *91to the words used, and these words must be taken in. their natural and well-understood sense. The word “charged,” as here used, has a well-understood meaning, and refers to the indictment found. 'It can not refer to the judgment, for that does not embody the charge, but rather the conviction of the defendant. The intention of the constitution, as I understand it,'was to give the supreme court jurisdiction in cases depending upon the importance of the charge and of the questions involved, rather than upon the result of the trial or the extent of the punishment imposed.
But whatever may have been the intention of the framers of the constitution, the clause conferring jurisdiction does not admit of judicial construction. It should be taken according to the ordinary signification of the plain lauguage used, and, so taken, I am of opinion that the court has jurisdiction of this case.
For these reasons I dissent from the judgment of the court.